DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections/Rejections
The objections to claims 11-12 for minor informalities are hereby withdrawn in view of the claim amendments and arguments filed on 12/16/21.
The objection to the Specification for the improper use of trade names and marks is hereby withdrawn in view of the amendments filed on 12/16/21.
The rejections of claim 6 (1st and 2nd claim 6) under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are hereby withdrawn in view of the claim amendments filed on 12/16/21.
	The rejections of:
claims 1 and 5-16 under 35 U.S.C. 103 as being unpatentable over Heller et al. (US 2015/0328254), in view of Banerjee et al. (Int J Cancer, 11/20/2004, 112(4): 693-700) and Petersen et al. (US 2012/0213698);
claims 1-16 under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0011760), in view of Banerjee et al. (Int J Cancer, 11/20/2004, 112(4): 693-700) 

Maintained Claim Rejections – 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 12-13 (new claim numbers based on claim amendments filed on 12/16/21) remain rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 12-13 contain the trademark/trade names Gleevec® and Anti-ErbB2 Affibody®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or 

New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-16 are newly rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US 2015/0328254), in view of Banerjee et al. (Int J Cancer, 11/20/2004, 112(4): 693-700; of record) and Petersen et al. (US 2012/0213698; of record) and Jiang et al. (US 2018/0355044; published: 12/13/18).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Heller et al. directed to fucoidan nanogels and method of their used and manufacture (Title).  Heller et al. teach a polymeric nanogel with affinity to P-selectin, the nanogel comprising a sulfated polymer species comprising free hydroxyl moieties and sulfate moieties capable of targeting P-selectin; and a drug (claim 1). Heller et al. teach that the drug is a cationic drug that comprises one or more members selected from the group consisting of doxorubicin (Adriamycin or DOX) and paclitaxel, among a 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Heller et al. do not teach a particular embodiment wherein FiDOX and FiPAX (i.e., doxorubicin with a targeting ligand and paclitaxel with a targeting ligand) are combined to form one nanogel, as required by instant claims 1 and 5-9.
Although Heller et al. teach incorporating targeting ligands (e.g., fucoidan), they do not teach the claimed targeting ligands (e.g., anti-ErbB2 affibody and 4-methoxoxybenzamide), as required by instant claims 10-12. However, such deficiency is cured by Petersen et al. and Banerjee et al.
Petersen et al. is directed to radionuclude containing nanoparticles useful in the targeted diagnostic and/or therapy of target site, such as cancerous tissue (Abstract). Petersen et al. teach that the targeting moiety attached to the nanoparticle may be affibody molecules such as anti-ErbB2 affibody molecule and anti-Fibrinogen affibody molecule ([0109] and claims).
Banerjee et al. is directed to a potent carrier for targeting doxorubicin to human prostate cancer cells (Title). Banerjee et al. teach that an anisamide (i.e., 4-
With regards to instant claim 13, Heller et al. do not teach a molar ratio of first and second chemotherapeutic agent. However, Heller et al. teach three concentrations of FiDOX (1 mg/kg, 5 mg/kg and 30 mg/kg), wherein the treatment with FiDOX nanoparticles at all three concentrations resulted in decreased tumor burden and prolonged survival upon a single injection ([0178]). Heller et al. show anti-tumor efficacy with FiPAX at a concentration of 20 mg/kg (Figure 13).
Heller et al. teach embodiments wherein the nanogel comprises PEG and wherein the drug is conjugated to the PEG via hydrozone linkages ([0021]) but do not specifically teach wherein the linker is a traceless linker, as required by instant claim 1. However, such deficiency is cured by Jiang et al.
Jiang et al. is directed to drug delivery system comprising an antibody/cytotoxic drug conjugate. Jiang et al. teach in one embodiment, the antibody is an antibody conjugate which is conjugated with a potent cytotoxic drug via a cleavable, non-cleavable or traceless linker ([0028]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   As shown by the prima facie obvious subject matter.  (See MPEP 2144.06).	
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (the targeting ligands on Heller et al. with anti-Erbb2 affibody and 4-methoxybenzamide for the purpose of targeting cancer cells) (See MPEP 2144.06-II).
Since Heller et al. teaches that 20 mg/kg of FiPAX and 1, 5 and 30 mg/kg of FiDOX produce anti-cancer effect, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try the limited number of concentrations of the 1st and 1nd chemotherapeutic agents disclosed by Heller et al., which would overlap with the claimed molar ratios, with the reasonable expectation that at least one would be successful.  By doing such, one of ordinary skill in the art would have chosen from a finite number of predictable solutions and would have used and identified the molar ratio of, for example, 1:1 to be suitable as an anti-cancer composition.
Based on the teachings of Heller et al. and Jiang et al., it would have been prima facie obvious to one of ordinary skill in the art to substitute the linker of Heller et al. with a traceless linker taught by Jiang et al. to achieve the predictable result of obtaining a composition suitable for drug delivery to a target where the drug can be cleaved at the linker moiety and delivered successfully to the target; such would advantageously deliver the whole drug molecule and nothing else.
prima facie obvious before the effective filing date of the claimed invention.

Claims 1-16 are newly rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0011760; of record), in view of Banerjee et al. (Int J Cancer, 11/20/2004, 112(4): 693-700; of record), Petersen et al. (US 2012/0213698; of record) and Jiang et al. (US 2018/0355044; published: 12/13/18).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Xu et al. directed to novel polymers and the preparation of nanogel drug cocktails (Title). Xu et al. teach a nanoparticle was made by polymerizing 2(pyridi-2-ylsulfanyl)ethyl acrylate (PDSA) and poly(ethylene glycol)methacrylate (mPEG) and then further modifying it with a cRGD (Arg-Gly-Asp-D-Phe-Cys) targeting moiety (limitations of instant claims 1-4; [0065]). Xu et al. teach that the drug loaded nanogels can include NCPD (i.e., nano-cocktail of paclitaxel and doxorubicin) (limitation of instant claims 1 and 5-9; [0065]). The NCPD particles were shown to be about 134 nm (limitation of instant claim 14; [0065]). The molar ratio of PTX and DOX in NCPD was 1:47.2 (limitation of instant claim 13; [0065]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
With regards to the surface charge, Xu et al. state that the NCPD nanogels showed less negative zeta potential (than PDSEG nanoparticle) ([0054], [0065]). Xu et al. do not specifically state that the surface charge ranges from about -1 to about -50 In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
	Although Xu et al. teach wherein the nanogel comprises a first targeting ligand (e.g., cRGD), they do not teach wherein the nanogel comprises a second targeting ligand that is different form the first targeting ligand, as required by instant claims 1 and 10. And furthermore, wherein the first targeting ligand is 4-methoxybenzamide and the second targeting ligand is anti-ErbB2 affibody, as required by instant claims 11-12.  However, such deficiency is cured by Petersen et al. and Banerjee et al.
Petersen et al. is directed to radionuclide containing nanoparticles useful in the targeted diagnostic and/or therapy of target site, such as cancerous tissue (Abstract). Petersen et al. teach that the targeting moiety attached to the nanoparticle may be affibody molecules such as anti-ErbB2 affibody molecule and anti-Fibrinogen affibody molecule ([0109] and claims).
Banerjee et al. is directed to a potent carrier for targeting doxorubicin to human prostate cancer cells (Title). Banerjee et al. teach that an anisamide (i.e., 4-methoxbenzamide) ligand can be used for mediating efficient targeting of liposomal 
Xu et al. teach that its nanogel compositions comprise the abovementioned copolymer nanoparticles and drugs loaded within the nanogel for the purpose of targeted delivery of a drug to cancer cells (claim 20), but do not teach wherein the drug, for example, is linked to the nanoparticle with a traceless linker, as required by instant claim 1. However, such deficiency is cured by Jiang et al.
Jiang et al. is directed to drug delivery system comprising an antibody/cytotoxic drug conjugate. Jiang et al. teach in one embodiment, the antibody is an antibody conjugate which is conjugated with a potent cytotoxic drug via a cleavable, non-cleavable or traceless linker ([0028]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on the above teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (the targeting ligands on Xu et al. with anti-Erbb2 affibody and 4-methoxybenzamide for the purpose of targeting cancer cells) (See MPEP 2144.06-II).
Based on the teachings of Xu et al. and Jiang et al., it would have been prima facie obvious to one of ordinary skill in the art to modify the nanoparticle in the nanogel of Xu et al. with a traceless linker linked to the drug being delivered to the target to achieve the predictable result of obtaining a composition suitable for drug delivery to a target where the drug can be cleaved at the linker moiety and delivered successfully to 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617